         Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 1 of 17



           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            BID PROTEST


EMERGENCY PLANNING                  )
MANAGEMENT, INC.,                   )
                                    )
      Plaintiff,                    )
                                    )       Case No. 19-1024
      v.                            )
                                    )       Judge Thomas C. Wheeler
THE UNITED STATES,                  )
                                    )
      Defendant.                    )
____________________________________)


              PLAINTIFF’S MOTION TO STAY PENDING APPEAL



Dated:   January 2, 2020             Respectfully submitted,

                                     OFFIT KURMAN, P.A.



Of Counsel:                          _/s/ Edward DeLisle_______
                                     Edward DeLisle
Joshua Duvall                        Offit Kurman, P.A.
Matross Edwards LLC                  401 Plymouth Road
1717 K Street NW, Suite 900          Plymouth Meeting, PA 19462
Washington, DC 20006                 267.338.1321
                                     edelisle@offitkurman.com

                                     Attorney of Record for Plaintiff
                                     Emergency Planning Management, Inc.
      Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 2 of 17



                         TABLE OF CONTENTS

TABLE OF AUTHORITIES……………………………………………………………. iii

PLAINTIFF’S MOTION TO STAY PENDING APPEAL………………………………1

INTRODUCTION . ……………………………………………………………………....1

ARGUMENT……………………………………………………...……………...............2

I.    EPM’S APPEAL PRESENTS A SUBSTANTIAL CASE ON THE MERITS…. 4

II.   THE EQUITIES DECIDEDLY FAVOR EPM………………………………….. 7

      A.   EPM Will Suffer Irreparable Harm Absent a Stay and Injunction………..8

      B.   A Stay and Injunction Will Not Substantially Injure the Agency
           or Other Interested Parties………………………………………………...9

      C.   The Public Interest Favors a Stay and Injunction………………………..10

CONCLUSION ………………………………………………………………………….12




                                        ii
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 3 of 17



                        TABLE OF AUTHORITIES

Cases                                                             Page

Cincom Sys. v. U.S.,
      37 Fed. Cl. 266 (1997)…………………………………………………………...10

CW Gov’t Travel, Inc. v. U.S.,
     61 Fed. Cl. 559 (2004)…………………………………………………………...11

Emergency Planning Management, Inc. v. U.S.,
      145 Fed. Cl. 77 (2019)………………………………………………………….... 5

Hamilton Watch Co. v. Benrus Watch Co.,
      206 F.2d 738 (2d Cir. 1953)……………………………………………………….3

Hilton v. Braunskill,
       481 U.S. 770 (1987)……………………………………………………………….3

Insight Sys. Corp. v. U.S.,
        110 Fed. Cl. 564, 582 (2013)……………………………………………………...8

Jacobson v. Lee,
      1 F.3d 1251 (Fed. Cir. 1993)………………………………………………………4

Magellan Corp. v. U.S.,
      27 Fed. Cl. 446 (1993)…………………………………………………………...10

OAO Corp. v. U.S.,
     49 Fed. Cl. 478 (2001)…………………………………………………………….2

Palantir USG, Inc. v. U.S.,
       129 Fed. Cl. 218 (2016)…………………………………………………………...8

PGBA, LLC. v. U.S.,
      57 Fed. Cl. 655 (2003)…………………………………………………………….9

PDS Consultants, Inc. v. U.S.,
      133 Fed. Cl. 810 (2017)…………………………………………………….passim

Standard Havens Prods., Inc. v. Gencor Indus., Inc.,
       897 F.2d 511 (Fed. Cir. 1990)…………………………………………………..3, 7

Tenacre Found. v. INS,
      78 F.3d 693 (D.C.Cir. 1996)……………………………………………………8




                                      iii
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 4 of 17



Tyler Constr. Group v. U.S.,
       83 Fed. Cl. 94 (2008)……………………………………………………………...4

Tyler Const. Group v. U.S.,
       570 F.3d 1329 (Fed. Cir. 2009)…………………………………………………....4

United Int’l Investigative Servs., Inc., v. U.S.,
       41 Fed. Cl. 312 (1998)…………………………………………………………...11

Weeks Marine, Inc. v. U.S.,
      79 Fed. Cl. 22 (2007)…………………………………………………………….11

Wis. Gas Co. v. FERC,
       758 F.2d 669 (D.C. Cir. 1985)…………………………………………………….8

Rules

RCFC 62………………………………………………………………………………..1, 2

Regulations

FAR Part 7…………………………………………………………………………...... 5, 6




                                      iv
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 5 of 17



              PLAINTIFF’S MOTION TO STAY PENDING APPEAL

       Pursuant to Rule 62(d) of the Rules of the Court of Federal Claims (“RCFC”),

Plaintiff Emergency Planning Management, Inc. (“EPM”), by and through its

undersigned counsel, moves to stay this Court’s October 2, 2019 Opinion and Order

(ECF No. 29) and the associated entry of Judgment (ECF No. 30) pending the resolution

of EPM’s appeal to the U.S. Court of Appeals for the Federal Circuit (the “Federal

Circuit”). EPM also requests that the Court enjoin the U.S. Department of Education

(“ED” or “Agency”) from making any awards under the Next Generation Processing and

Servicing Environment (“NextGen”) Business Process Operations Solicitation No.

91003119R0008 (the “Solicitation”) during the pendency of EPM’s appeal.


                                  INTRODUCTION

       EPM is appealing the Court’s decision to address a critical issue facing EPM:

whether the Agency’s action to bundle loan servicing with debt collection services may

withstand judicial review even where the Agency fails to adhere to the mandatory,

statutory and regulatory procedures that were specifically enacted by Congress to protect

small businesses from being excluded from prime contract opportunities on Federal

contracts due to unnecessary and unjustified bundling.1

       Given that the Federal Circuit has not had an opportunity to hear a protest

concerning an agency’s wholesale disregard of the statutory and regulatory regimes

1
 See Small Business Reauthorization Act of 1997, P.L. 105-135, §§ 411-415 & 417, 111
Stat. 2617-20 (Dec. 2, 1997) (codified, as amended, in 15 U.S.C. § 631(j), § 632(o), and §
644(e)); see also Small Business Jobs Act of 2010, P.L. 111-240, §§ 1312-1313 124 Stat.
2538-39 (Sept. 27, 2010) (codified in 15 U.S.C. §§644(q), 657q); see also generally 81
Fed. Reg. 67763 (amending the Federal Acquisition Regulation to implement §§ 1312-
1313 of the Small Business Jobs Act of 2010).



                                                1
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 6 of 17



discussed throughout EPM’s protest, that equitable factors decidedly favor EPM, and that

the U.S. Federal procurement system has a rich history of encouraging and protecting

small business participation in taxpayer-funded programs, this Court should grant this

motion. In so doing, it would allow EPM to pursue its appeal without fear of the

catastrophic harm that EPM will unquestionably face should the Agency issue awards

during the pendency of EPM’s appeal.

       As discussed below, the Court should grant this motion because EPM’s appeal

will present a substantial case on the merits and equitable factors decidedly favor EPM.


                                     ARGUMENT

       Pursuant to RCFC 62(d),2 the Court has the authority to grant an injunction

pending appeal.    RCFC 62(d) provides that “[w]hile an appeal is pending from an

interlocutory order or final judgment that grants, continues, modifies, refuses, dissolves,

or refuses to dissolve or modify an injunction, the court may suspend, modify, restore, or

grant an injunction on terms for bond or other terms that secure the opposing party’s

rights.” RCFC 62(d); see also PDS Consultants, Inc. v. U.S., 133 Fed. Cl. 810 (2017)

(granting defendant-intervenor’s motion under RCFC 62(c) for a stay pending appeal).

Because an injunction is an “extraoridary and drastic remedy,” the movant carries the

burden of persuasion. Id. (citing OAO Corp. v. U.S., 49 Fed. Cl. 478, 480 (2001)).

       In determining whether to grant an injunction under RCFC 62(d), the Court must

consider the following factors: “(1) whether the movant has made a strong showing that it

2
  On July 1, 2019, the U.S. Court of Federal Claims issued its amended rules. Among the
many changes, the Court moved RCFC 62(c) to RCFC 62(d) and changed some of the
language. These changes are in accordance with revisions to the Federal Rules of Civil
Procedure that became effective on December 1, 2018.



                                                2
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 7 of 17



is likely to succeed on the merits; (2) whether the movant will be irreparably injured

absent an injunction; (3) whether issuance of the injunction will substantially injure the

other interested parties; and (4) where the public interest lies.” PDS Consultants, 133

Fed. Cl. at 816 (quoting Standard Havens Prods., Inc. v. Gencor Indus., Inc., 897 F.2d

511, 512 (Fed. Cir. 1990). Notably, each factor is not necessarily entitled to equal

weight. Id. Indeed, the four factors cannot cannot be “reduced to a set of rigid rules.”

Standard Havens, 897 F.3d at 512–13.

       Importantly, the Court’s flexible consideration of these four factors may allow an

injunction pending appeal even where the movant cannot make a showing that it has a

strong likelihood of success on appeal. PDS Consultants, 133 Fed. Cl. at 816. That is,

the court may issue an injunction pending appeal where the movant “‘demonstrate[s] a

substantial case on the merits,’ provided the other factors militate in the movant’s favor.”

Id. (quoting Hilton v. Braunskill, 481 U.S. 770, 778 (1987)) (emphasis added). “[I]f the

other elements are present (i.e., the balance of hardships tips decidedly toward plaintiff),

it will ordinarily be enough that the plaintiff has raised questions going to the merits so

serious, substantial, difficult and doubtful, as to make them a fair ground for

litigation. . .” Stand. Havens, 897 F.2d at 513 (citing Hamilton Watch Co. v. Benrus

Watch Co., 206 F.2d 738, 740 (2d Cir. 1953).

       As discussed below, EPM’s appeal will present a substantial case on the merits

and the equities decidedly favor EPM. Accordingly, the Court should grant this motion

and issue an injunction.




                                                 3
          Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 8 of 17




    I.   EPM’S APPEAL PRESENTS A SUBSTANTIAL CASE ON THE MERITS3

         EPM’s appeal will address questions that are “so serious, substantial, difficult and

doubtful, as to make them a fair ground for litigation.” Id. An issue of first impression

“weighs in favor of finding a ‘substantial case on the merits,’ though not decisively. See,

e.g., Jacobson v. Lee, 1 F.3d 1251 (Fed. Cir. 1993) (“These are important questions,

some of first impression, that deserve careful consideration by this court.”); see also PDS

Consultants, 133 Fed. Cl. at 816 (“Because this is an issue of first impression involving

important contracting preferences, the court finds that this is a ‘substantial case on the

merits.’”).

         Here, EPM’s appeal will present important, serious, and substantial issues of first

impression for at least two reasons. First, while the Federal Circuit has addressed

bundling in one instance, that appeal did not involve the agency’s wholesale departure

from the mandatory procedural requirements to justify bundling. See Tyler Const. Group

v. U.S., 570 F.3d 1329 (Fed. Cir. 2009). In Tyler Const., the Federal Circuit affirmed the

lower court’s determination that bundling was “necessary and justified” in a procurement

where the agency entered a “Determination and Findings for Consolidation” and

identified several benefits that were documented to comply with the regulatory and

statutory procedures for bundling to be justified. Tyler Constr. Group v. U.S., 83 Fed. Cl.

94 (2008), aff’d, Tyler Const. Group v. U.S., 570 F.3d 1329 (Fed. Cir. 2009).




3
 Given that the Court denied EPM’s motion for judgment on the administrative record,
EPM does not discuss why it is likely to succeed on appeal. See PDS Consultants, 133
Fed. Cl. at 817 (“Thus, while the court rejected IFB's arguments, it is not possible to
determine the likelihood of success on appeal.”).



                                                  4
           Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 9 of 17



       On the other hand, unlike Tyler Const., ED did not follow the statutory and

regulatory framework for the bundled Solicitation to be “necessary and justified,” and ED

did not comply with law and regulation to document the benefits and substantial benefits

that it would receive as a result of the bundling. See, e.g., FAR §§ 7.107-3, 7.107-4,

7.107-5.    Instead of following the mandatory procedures, ED simply relied on the

Appropriations Act and other parts of the record to justify its actions. See Emergency

Planning Management, Inc. v. U.S., 145 Fed. Cl. 77, 81-82 (2019).

       The Appropriations Act contains no reference to the FAR Part 7 procedures and it

does not waive the Agency’s requirements under the Small Business Act, CICA or the

FAR. Moreover, either individually or collectively, none of the Agency’s reasons were

consistent with the mandatory procedural inquiry (including the notification

requirements) that Congress enacted in the Small Business Act, which was implemented

under the FAR. So, while it may be true that the Agency articulated some justification

for its actions, the Agency nonetheless failed to follow to the mandatory, statutory and

regulatory procedural inquiry that Congress enacted when it added bundling provisions to

the Small Business Act.4



4
  See generally S. REPT. NO. 105-62, at 21–22, 35–37 (1997) (discussing new bundling
provisions and feedback from small businesses and trade association letters on the serious
consequences of contract bundling, including that a “small business is being streamlined
right out of the procurement system[,]” and that the “letters noted that the trend in Federal
contracting has been moving towards larger and larger solicitation packages that are
beyond the capability of small business.”).

The Report also notes other policy reasons for implementing these changes and,
importantly, that Congress characterized the bundling provisions as “procedures to be
followed”:




                                                 5
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 10 of 17



       Second, and relatedly, the Federal Circuit has yet to fully examine the mandatory

nature of the bundling procedures specifically set forth in FAR Part 7, particularly where,

as here, the Agency believes that it has received a Congressional directive to proceed

with an act of bundling or consolidation. To uphold ED’s actions would empower

Federal procurement officials to forego the FAR Part 7 bundling procedures so long as

they can point to an appropriation act, or similar Congressional action, and reasonably

interpret it as a mandate to bundle at the expense of small business prime contractor

participation.

       Even worse, it signals to other Federal agencies and procurement officials that

they can avoid following the mandatory procedural requirements so long as they can

point to various portions of the record to support their decision to bundle. That is not

what Congress intended when it enacted the detailed bundling procedural inquiry.

Otherwise, the procedures would ring hollow, as Federal agency decision-making is

afforded broad deference under the Administrative Procedures Act. Guidance from the

Federal Circuit on these all too important issues is paramount not only to EPM––who is



       “The Federal government should not abandon the innovative and
       competitive small business market for the purposes of administrative
       convenience. The purpose of [the bundling] section is to ensure that
       actions are not taken arbitrarily that have the effect of shifting Federal
       contracting out of the reach of many small businesses that have previously
       contracted with the government or who wish to bid on Federal contracts.”

       “This amendment . . . establishes the procedures to be followed by
       contracting activities and the Small Business Administration (SBA) in
       regards to the bundling of contract requirements[.]” (emphasis added).

Notably, Congress added more substance to the bundling procedures when it passed the
Small Business Jobs Act of 2010. See supra note 1.




                                                6
         Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 11 of 17



currently being deprived of an opportunity to compete as a prime contractor for debt

collection services under the Solicitation––but also to other small businesses that may

encounter contract bundling by other Federal agencies in the future.

         At bottom, EPM’s appeal involves important, serious, and substantial issues of

first impression, and EPM submits that it satisfies the “substantial case on the merits”

prong.    Therefore, the Court must next turn to the remaining equitable factors in

determining whether to grant an injunction. As shown below, the remaining factors

decidedly favor EPM so the Court should grant this motion.


 II.     THE EQUITIES DECIDEDLY FAVOR EPM

         As stated above, EPM’s appeal is a “substantial case on the merits” beause it

involves serious, substantial, and important matters of first impression. In addition, the

equities also decidedly favor EPM. The three remaining equitable factors that the Court

must consider are “[1] whether the movant will be irreparably injured absent an

injunction; [2] whether issuance of the injunction will substantially injure the other

interested parties; and [3] where the public interest lies.” PDS Consultants, 133 Fed. Cl.

at 816 (quoting Standard Havens Prods., Inc. v. Gencor Indus., Inc., 897 F.2d 511, 512

(Fed. Cir. 1990)).

         In short, EPM will suffer irreparable harm because the Agency’s actions deprived

it from the opportunity to compete for debt collection services as a prime contractor

under the Solicitation, an injunction will not substantially injure the Agency or other

interested parties both because no awards have been made under the Solicitation and

because the omni-channel digital platform has not yet been built (performance under

Solicitaiton is predicated on a functioning digital platform), and, finally, public interest



                                                 7
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 12 of 17



favors preserving the integrity of the Federal procurement system and ensuring small

businesses have a fair opportunity to compete for prime contract awards.


       A.      EPM Will Suffer Irreparable Harm Absent a Stay and Injunction

       To constitute irreparable harm, the alleged injury must be “certain and great,” and

not merely theoretical. Tenacre Found. v. INS, 78 F.3d 693, 695 (D.C.Cir. 1996).

Monetary loss which threatens the very existence of a concern’s business constitutes

irreparable harm sufficient to establish entitlement to injunctive relief. Wis. Gas Co. v.

FERC, 758 F.2d 669, 674 (D.C. Cir. 1985).

       In addition, courts have recognized that the loss of the ability to compete for

government contracts constitutes significant harm sufficient to establish entitlement to

injunctive relief. Insight Sys. Corp. v. U.S., 110 Fed. Cl. 564, 582 (2013); Palantir USG,

Inc. v. U.S., 129 Fed. Cl. 218, 291 (2016) (stating “[t]he Court of Federal Claims has

repeatedly held that a protester suffers irreparable harm if it is deprived of the opportunity

to compete fairly for a contract.”) (citations omitted).

       Here, EPM maintains that the Agency’s actions cause substantial, irreparable

harm because the Agency failed to follow the mandatory procedures that Congress

enacted to protect small businesses, like EPM, from the bundling of contract

requirements in a maner that is not “necessary and justified.” The bundling regime the

Congress enacted provides the procedural requirements that ED was required to

undertake as part of its consideration to engage in bundling even with its interpretation of

the Appropriations Act as constituting a Congressional directive to do so. Thus absent

injunctive relief, EPM, and all other small business PCAs, will be completely and

irreparably precluded from participating as prime contractors in Federal student loan debt



                                                  8
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 13 of 17



collections in perpetuity. Further, EPM’s business model is predicated on its ability to

continue growing in this sector, such that it can compete as a prime contractor for debt

collections services on unrestricted procurements.

       At bottom, the Agency’s actions have deprived EPM from the opportunity to

compete as a prime contractor under the Solicitation. The impact of this lost opportunity

causes EPM serious monetary harm that threatens the business as a going concern. As a

result, EPM satisfies this prong and the Court should grant this motion and issue an

injunction.


       B.       A Stay and Injunction Will Not Substantially Injure the Agency or
                Other Interested Parties

       In stark contrast to the harm EPM will suffer absent an injunction, the harms, if

any, to the Agency or other interested parties pales in comparison. Indeed, in bid

protests, the harm suffered by the Government must be exceptional to warrant a denial of

injunctive relief. PGBA, LLC. v. U.S., 57 Fed. Cl. 655, 663 (2003) (finding that harm

caused to the Government by inconvenience or a delay in performance is generally less

significant than the harm caused to a bid protester if the protest is ultimately sustained).

       Here, the Government will likely suffer minimal, if any, harm should the Court

grant the stay. Specifically, at this stage of the NextGen procurement, an injunction will

not harm the Agency or other interested parties because the performance of services

sought under the Solicitation will not commence until the omni-channel digital platform

is complete.5


5
 The other two solicitations under the NextGen environment are the NextGen Optimal
Processing Solution (Solicitation No. 91003119R0007) (“OPS Solicitation”) and the



                                                  9
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 14 of 17



        Besides, there is no reason to believe that the NextGen Procurement or this

Solicitation is an emergency procurement, or that the Agency would be adversely

impacted if the issuance of the award(s) under the Solicitation is delayed for a limited

amount of time. The Agency chose to bundle loan servicing with debt collections

services without first following the mandatory, statutory and regulatory procedures that

Congress enacted to protect small businesses against bundling of contract requirements;

therefore, to the extent that there is any burden to be borne, the Agency should be the

party to bear it. Id.

        At bottom, an injunction pending appeal will not substantially injure the Agency

or other parties because the omni-channel digital platform is not yet operational. As a

result, EPM also satisfies this prong as the harm to EPM outweighs the harm to ED or

other interested parties. Therefore, the Court should grant this motion and issue an

injunction.


        C.      The Public Interest Favors a Stay and Injunction

        Generally, the public interest is served by ensuring fair and open competition in

the procurement process. Cincom Sys. v. U.S., 37 Fed. Cl. 266, 269 (1997) (citing

Magellan Corp. v. U.S., 27 Fed. Cl. 446, 448 (1993)). This is particualrly true where

Congress has specifically enacted legislation to protect small businesses from

unnecessary and unjustified bundling. Moreover, it is a well-settled principle that there is

NextGen Enhanced Processing Solution (Solicitation No. 91003119R0005) (“EPS
Solicitation”). Under the OPS Solicitation, and pursuant to the Contract Opportunities
website (https://beta.sam.gov), the proposal deadline was postponed pursuant to an
amendment posted on November 12, 2019. Under the EPS Solicitation, and pursuant to
the Contract Opportunities website (https://beta.sam.gov), it appears that proposals have
been submitted but no awards have been made.



                                                10
        Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 15 of 17



an overriding public interest in preserving the integrity of the Federal procurement

process by requiring the Government to follow its procurement statutes and regulations.

CW Gov’t Travel, Inc. v. U.S., 61 Fed. Cl. 559, 576 (2004) (citing United Int’l

Investigative Servs., Inc., v. U.S., 41 Fed. Cl. 312, 323 (1998)) (holding that the “public

has a strong interest in preserving the integrity of the procurement process.”).

Additionally, this Court has acknowledged that the public interest is served by, “fostering

increased small business participation,” in Federal procurement. Weeks Marine, Inc. v.

U.S., 79 Fed. Cl. 22, 37 (2007).

        As set forth above, EPM’s appeal will involve serious, important, and substantial

matters of first impression before the Federal Circuit concerning the statutory and

regulatory regimes that Congress enacted to protect small businesses from unnecessary

and unjustified bundling.      EPM maintains that the Agency’s actions violated law and

regulation; therefore, the public interest will be served by an injunction because it will

preserve the integrity of the procurement process during the pendency of EPM’s appeal.

Public interest is also served by protecting small business participation in Federal

contracts and by ensuring that billions of taxpayer dollars are not spent on a procurement

that was not conducted in accordance with the procedural regime that Congress enacted.

Therefore, it is in the public interest for the Court to issue injunctive relief.




                                                   11
         Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 16 of 17



                                     CONCLUSION

         For the foregoing reasons, EPM respectfully requests that the Court stay its Order

and Judgment, and enjoin the Agency from making any awards under the Solicitation

pending resolution of EPM’s appeal.


Dated:    January 2, 2020                     Respectfully submitted,


                                              OFFIT KURMAN, P.A.



Of Counsel:                                    /s/ Edward DeLisle
                                              Edward DeLisle
Joshua Duvall                                 Offit Kurman, P.A.
Matross Edwards LLC                           401 Plymouth Road
1717 K Street NW, Suite 900                   Plymouth Meeting, PA 19462
Washington, DC 20006                          267.338.1321
                                              edelisle@offitkurman.com

                                              Attorney of Record for Plaintiff
                                              Emergency Planning Management, Inc.




                                                12
       Case 1:19-cv-01024-TCW Document 32 Filed 01/02/20 Page 17 of 17



                            CERTIFICATE OF SERVICE

       I hereby certify that, on January 2, 2020, a true and correct copy of the foregoing

was electronically filed with the Clerk of Court using the Court’s Case

Management/Electronic Case Files (“CM/ECF”) system, which will send notification to

all counsel of record in this matter who are registered with the Court’s CM/ECF system.



                                            /s/ Joshua Duvall
                                            Joshua Duvall




                                               13
